Citation Nr: 1550680	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-09 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a rating higher than 40 percent for residuals of a shell fragment wound (SFW) to the left thigh with involvement of Muscle Group XIV.

2.  Entitlement to an initial rating higher than 10 percent for consequent hypoesthesia of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty in the military from April 1951 to January 1953, so during the Korean Conflict.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., but also concerns a more recent April 2013 rating decision by the VA Regional Office (RO) in Oakland, California.  The November 2009 rating decision assigned a 40 percent evaluation for the residuals of a SFW to the left thigh involving Muscle Group XIV, effective September 30, 2009.  The Veteran filed a Notice of Disagreement (NOD) in April 2010 contending entitlement to separate ratings for the muscle and neurological manifestations of this service-connected disability.  In response, the RO issued the more recent April 2013 rating decision assigning a separate 10 percent evaluation for neurological impairment of the left lower extremity, specifically, for hypoesthesia, also effective September 30, 2009.  The 10 percent rating for this neurological impairment was assigned as a separate and distinct element of the service-connected SFW, but arose from the same appeal for an increased rating for this service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, not only is the 40 percent rating for the SFW to the left thigh at issue in this appeal owing to the muscle injury, but so, too, is the additional 10 percent rating for the associated neurological impairment.

These claims have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, however, these claims require further development before being decided on appeal, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets further delaying a decision in this appeal, but finds that additional development of the claims is necessary to comply with VA's duty to assist the Veteran in fully developing the evidence to support these claims.  By way of history, he originally filed a claim for an increased rating for the residuals of the SFW to his left thigh in October 2002.  A rating exceeding 10 percent for this disability initially was denied in a May 2003 rating decision.  However, he appealed that denial to the Board and, in a September 2007 decision, the Board granted a higher 30 percent evaluation for the residuals of the SFW to his left thigh involving injury to Muscle Group XIV under 38 C.F.R. § 4.73, Diagnostic Code 5314 (2015).  The Board also remanded the issue of entitlement to a separate rating for consequent neurological impairment of the left thigh due to the service-connected SFW for development and adjudication.

The Board's September 2007 remand ordered that the Veteran be provided a VA neurological examination of his left lower extremity.  The VA examiner was to determine whether any then current neurological impairment of this lower extremity was a residual of the service-connected SFW, and if so the severity of the impairment.  The Veteran subsequently had this requested VA examination in September 2009, but it is inadequate.  Although the examiner identified some neurological impairment related to the SFW of the left thigh, the examiner did not characterize the severity of the impairment, identify the nerves involved, or specify the degree of sensory, motor, and reflex deficits.  Granted, the RO and AMC since have associated this neurological impairment in whole or in part with the SFW to the left thigh, and accordingly assigned the separate 10 percent rating, also increased the rating for the muscle injury component to 40 percent, but this information concerning the extent of neurological impairment is essential to properly rating this component of the disability under 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2015).  Another VA compensation examination therefore is needed to provide this necessary information.  38 C.F.R. § 4.2.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the records of all evaluation or treatment the Veteran has received since July 2015.  All records received pursuant to this request must be associated with the claims file so they may be considered.  

2.  Upon receipt of all additional records, schedule another VA compensation examination, primarily to determine the severity of the neurological impairment (hypoesthesia) of the left lower extremity owing to the service-connected SFW to the left thigh.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.

Based on the examination and review of the claims file, the examiner must identify the specific nerves affected by the SFW to the left thigh and identify all consequent sensory, motor, and reflex impairment of the left lower extremity attributable to the service-connected SFW disability.  To this end, the examiner must also provide an opinion with respect to whether the neurologic impairment is best characterized as mild, moderate, moderately severe, or severe, if causing incomplete paralysis of the affected nerve(s), or whether instead it results in complete paralysis of the affected nerve(s).


It is most essential the examiner provide explanatory rationale (i.e., the underlying basis) for all stated medical opinions, if necessary citing to specific findings or other evidence in the file supporting conclusions. 

3.  Then readjudicate these claims in light of this and all other additional evidence.  If higher ratings or additional compensation is not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

